Citation Nr: 0416507	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  90-51 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

2.  Entitlement to an effective date earlier than August 19, 
1993, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
February 1955.  

In an August 1992 decision, the Board of Veterans' Appeals 
(Board) denied the veteran entitlement to service connection 
for tinnitus and to a compensable rating for his service-
connected bilateral hearing loss.  He appealed the Board's 
decision to the United States Court of Veterans Appeals 
(currently known as the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as Court).  In an 
April 1993 Memorandum Decision, the Court granted the 
Secretary's motion for summary affirmance of the Board's 
August 1992 decision.  

The veteran submitted an application to reopen his claim for 
entitlement to service connection for tinnitus in August 
1993.  The Regional Office (RO) denied the claim and the 
veteran appealed.  In a January 1997 decision, the Board 
reopened the claim on the basis that new and material 
evidence had been submitted and granted the veteran 
entitlement to service connection for tinnitus.  In February 
1997, the RO implemented the Board's decision, effective from 
August 19, 1993, and assigned the disability a 10 percent 
rating.  

In April 1997, the RO received the veteran's request for an 
effective date earlier than August 1993 for the award of 
service connection for tinnitus and for an increased, 
compensable, rating for his service-connected bilateral 
hearing loss.  The RO denied his claim and the veteran 
appealed.  In a March 13, 1998, decision, the Board denied 
the veteran's claim.  In June 1998, the veteran filed a 
motion for reconsideration of the Board's March 1998 
decision.  The motion was denied in April 1999 and the 
veteran filed a timely Notice of Appeal with the Court 
appealing the March 13, 1998, Board decision.  

In an April 2001 order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's March 1998 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's decision denying the veteran an effective date 
earlier than August 1993 for the award of service connection 
for tinnitus and for an increased, compensable, rating for 
his service-connected bilateral hearing loss, and remanded 
those issues to the Board for issuance of a readjudication 
decision that takes into consideration and is in compliance 
with the Veterans Claims Assistance Act of 2000, Pub L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  

In an April 9, 2002, decision, the Board denied the veteran 
entitlement to a compensable rating for bilateral hearing 
loss and for an effective date prior to August 19, 1993, for 
the grant of service connection for tinnitus.  He appealed 
that decision to the Court.  

In a January 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's April 2002 decision and to 
Stay Further Proceedings.  Pursuant to the actions requested 
in the Joint Motion, the Court vacated the Board's decision 
denying the veteran an effective date earlier than August 19, 
1993, for the award of service connection for tinnitus and 
for an increased, compensable, rating for his service-
connected bilateral hearing loss, and remanded those issues 
to the Board for issuance of a readjudication decision that 
takes into consideration and is in compliance with the VCAA 
and to afford the veteran a contemporaneous VA audiology 
examination.  

In August 2003, the Board remanded the case to the RO to 
ensure full compliance with the provisions of the VCAA and to 
have the veteran scheduled for a VA audiology examination.  
The case has since been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC..  VA will notify the veteran 
if further action is required on his part.  


REMAND

There has been a significant change in the law with enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  This law, which redefines the obligations of VA to 
the appellant with respect to claims for VA benefits, is 
applicable to this appeal.  

Pursuant to the instructions in the Board's August 2003 
remand, the RO sent the veteran a comprehensive letter, dated 
in March 2004, explaining the provisions of the VCAA, to 
include VA's notification and duty to assist obligations, as 
well as who was to get what evidence.  The RO also requested 
in March 2004 that a VA medical center (VAMC) schedule the 
veteran for an audiology examination.  In April 2004, RO 
personnel received a facsimile from Hines VAMC noting that 
the veteran had failed to report for the scheduled 
examination, and the case was returned to the Board.  

While the claims file was at the Board, Board personnel 
received, on June 6, 2004, a copy of the veteran's VA 
audiology examination that had been conducted at Hines VAMC 
on May 27, 2004.  That examination report has not been 
initially reviewed by the RO, nor has either the veteran or 
his representative, to the best of the Board's knowledge, 
seen the examination report or had a chance to comment on the 
examination results.  Obviously, no written waiver of first 
review by the RO of this new evidence has been received at 
the Board.  Pursuant to recent judicial precedent, the case 
must be returned to the RO for readjudication, taking into 
consideration all of the evidence of record, to include the 
report of the veteran's May 2004 VA audiology examination.  

Accordingly, this case is hereby remanded to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2003) are fully 
complied with and satisfied.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken to 
help avoid future remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

2.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of the recently submitted 
evidence.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  The RO should consider 
the issue of entitlement to an effective 
date earlier than August 19, 1993, for 
the award of service connection for 
tinnitus and the issue of entitlement to 
a compensable disability rating for 
bilateral hearing loss.  As for the 
latter issue, consideration is to be 
given to the hearing loss criteria in 
effect both prior to and effective June 
10, 1999, when regulatory changes amended 
VA's Schedule for Rating Disabilities, 
and applying the more favorable result, 
if any, but with the caveat that if the 
revised version is more favorable, the 
retroactive reach of that regulation can 
be no earlier than the effective date of 
the change.  See 38 U.S.C.A. § 5110(g); 
see also VAOPGCPREC 3-2000 (2000).  

3.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


